Case 5:20-cv-00064-SB-SHK Document 27 Filed 04/15/21 Page 1 of 1 Page ID #:2761




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       P.S.B.,                                      Case No. 5:20-cv-00064-SB-SHK
 12
                                       Plaintiff,
 13                       v.
                                                    ORDER ACCEPTING FINDINGS
 14    ANDREW SAUL, Commissioner of                 AND RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
 15    Social Security,                             JUDGE
 16                                  Defendant.

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the parties’ Joint
 18   Stipulation, the relevant records on file, and the Report and Recommendation of
 19   the United States Magistrate Judge. The Court accepts the findings and
 20   recommendation of the Magistrate Judge and rejects the government’s waiver
 21   argument based on the unique circumstances of this case.
 22         IT IS THEREFORE ORDERED that Judgment be entered REVERSING
 23   the final decision of the Commissioner of the Social Security Administration and
 24   REMANDING the case for further administrative proceedings.
 25
 26
      DATED: 04/15/2021              ________________________________
 27                                  HON. STANLEY BLUMENFELD, JR.
 28                                  United States District Judge
